Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made to the Applicant’s amendment to claim 10 and 20 to obviate the previous objection. The previous objection is hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 08/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,917,349 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Gregory Stanton (45127) on 09/06/2022.

The application has been amended as follows:

1. (Currently amended) A method for controlling congestion at a network switch device, the method comprising: 
receiving packets at the network switch device from respective upstream network devices of a plurality of upstream network devices, the respective upstream network devices coupled to the network switch device via respective ones of a plurality of ports of the network switch device; 
temporarily storing at least some of the received packets in an internal memory of the network switch device; 
detecting, with a flow control engine of the network switch device, congestion in the internal memory of the network switch device; and 
in response to detecting congestion in the internal memory of the network device, triggering, during respective timeslots of a timing schedule and while the flow control engine continues to monitor congestion in the internal memory of the network switch device, transmission of respective flow control messages via different subsets of ports, among the plurality of ports, to control flow of packets from different subsets of upstream network devices, among the plurality of upstream network devices, to the network switch device so that flow control is distributed over time among upstream network devices of the plurality of upstream network devices.

10. (Currently amended) The method of claim 1, wherein triggering transmission of respective flow control messages via different subsets of ports comprises triggering transmission of respective priority flow control (PFC) messages via the different subsets of ports to cause the different subsets of upstream network devices to temporarily suspend transmission of packets of a particular priority to the network switch device for a specified period of time.

11. (Currently amended) A network switch device, comprising: 
a plurality of ports for coupling via respective network links to respective upstream network devices of a plurality of upstream network devices; 
an internal memory configured to temporarily store at least some packets received via respective ports of the plurality of ports; and 
a flow control engine configured to 
detect congestion in the internal memory, and 
in response to detecting congestion in the internal memory, trigger, during respective timeslots of a timing schedule and while the flow control engine continues to monitor congestion in the internal memory of the network switch device, transmission of respective flow control messages via different subsets of ports, among the plurality of ports, to control flow of packets from different subsets of upstream network devices, among the plurality of upstream network devices, to the network switch device so that flow control is distributed over time among upstream network devices of the plurality of upstream network devices.

20. (Currently amended) The network switch device of claim 11, wherein the flow control engine is configured to trigger transmission of respective flow control messages via different subsets of ports at least by triggering transmission of respective priority flow control (PFC) messages via the different subsets of ports to cause the different subsets of upstream network devices to temporarily suspend transmission of packets of a particular priority to the network switch device for a specified period of time.



















Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 11, the combination of limitations involving, detecting, with a flow control engine of a network switch device, congestion in internal memory of the network switch device; triggering, during respective timeslots of a timing schedule and while the flow control engine continues to monitor congestion in the internal memory of the network switch device, transmission of respective flow control messages via different subsets of ports, among the plurality of ports, to control flow of packets from different subsets of upstream network devices, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record Han (US 20040088451 A1) teaches a round-robin method to select a port from a plurality of ports to transmit a flow control signal; Prior art Jeffries et al. (US 6035333 A) teaches a control interval with plurality of time slots to pause upstream stations, but Han-Jeffries do not teach triggering transmission of flow control  messages in respective timeslots via different subsets of ports, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416